******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    ELIZABETH HADDEN v. CAPITOL REGION
         EDUCATION COUNCIL ET AL.
                (AC 36913)
          DiPentima, C. J., and Gruendel and Harper, Js.*
    Argued December 10, 2015—officially released March 22, 2016

(Appeal from Workers’ Compensation Review Board.)
  Phyllis M. Pari, with whom, on the brief, were Kris-
ten Sotnik Falls, Christopher Foley and Lisa A. Bun-
nell, for the appellants (named defendant et al.).
  Richard T. Stabnick, with whom was Courtney C.
Stabnick, for the appellee (plaintiff).
                           Opinion

   GRUENDEL, J. The defendant Capitol Region Educa-
tion Council1 appeals from a decision of the Workers’
Compensation Review Board (board) that both (1)
upheld an award by the Workers’ Compensation Com-
missioner (commissioner) of temporary total disability
benefits to the defendant’s employee—the plaintiff,
Elizabeth Phelps Hadden—for her ongoing total disabil-
ity since she was injured at work in 2010; and (2) denied
the defendant’s request, pursuant to General Statutes
§ 31-275 (1) (D),2 to reduce the plaintiff’s award in pro-
portion to the percentage of her disability caused not
by the work injury’s aggravation of her preexisting con-
dition, but by the natural progression of that condition.
On appeal, the defendant concedes that the plaintiff’s
work injury caused her total disability, entitling her to
benefits, and challenges only the denial of apportion-
ment pursuant to § 31-275 (1) (D).3 On that issue, we
conclude that we are bound by our Supreme Court’s
holding in Cashman v. McTernan School, Inc., 130
Conn. 401, 34 A.2d 874 (1943), which expressly forbids
apportionment if the preexisting condition was nonoc-
cupational, as is the plaintiff’s condition here. Accord-
ingly, we affirm the decision of the board.4
   The commissioner found the following facts. During
the fall of 2010, the defendant employed the plaintiff
as a physical education teacher at the Metropolitan
Learning Center for Global International Studies, a mag-
net school in Bloomfield. On October 8, 2010, the plain-
tiff drove to work and taught her classes for the day.
After class, the plaintiff was walking over to open the
girls locker room when someone told her that two stu-
dents were fighting. The plaintiff went to break up the
fight. When the plaintiff arrived at the fight, she got on
top of one of the students to protect him from being
hit by the other student. The other student punched
the plaintiff in the jaw, causing the plaintiff to fall back-
ward and hit her head. The plaintiff sustained a trau-
matic brain injury. After breaking up the fight, the
plaintiff had difficulty walking. The school nurse came
with a wheelchair and brought the plaintiff to the
nurse’s office. The plaintiff had a severe headache and
was vomiting. She was taken by ambulance to the hospi-
tal, where she was intubated to control the muscle
spasms that developed. The plaintiff remained in the
hospital for nine weeks. As a result of the injury, the
plaintiff was rendered totally disabled. The plaintiff has
been unable to work since that time.
   After the injury, the plaintiff filed a workers’ compen-
sation claim for temporary total disability benefits. The
defendant contested that claim. The commissioner held
seven days of formal hearings—spanning June 30, 2011
to September 18, 2012—concerning the plaintiff’s work
injury and ensuing total disability. The core dispute was
whether, as the plaintiff argued, the October 8, 2010
punch had aggravated the plaintiff’s preexisting multi-
ple sclerosis, causing her total disability; or whether,
as the defendant argued, the punch had merely dislo-
cated the plaintiff’s jaw, with her total disability
resulting instead from the natural progression of her
preexisting multiple sclerosis.5
   At the hearings, the plaintiff submitted the deposition
testimony of two medical witnesses. Matthew Ray-
mond, an osteopathic physiatrist, testified that the
plaintiff had suffered a traumatic brain injury on Octo-
ber 8, 2010, and that it had exacerbated her multiple
sclerosis. Peter Wade, the plaintiff’s primary treating
physician for her multiple sclerosis, testified to similar
effect. Both Raymond and Wade testified that the punch
to the face on October 8, 2010, was a substantial factor
in causing the plaintiff’s total disability.
    The defendant submitted the testimony of one medi-
cal witness. Kimberlee Sass, a neuropsychologist, testi-
fied at the hearing that various studies had concluded
that traumatic brain injuries played no role in exacerbat-
ing multiple sclerosis, and that in any case he believed
that the plaintiff had not suffered a traumatic brain
injury when she was punched on October 8, 2010. The
defendant also submitted the report of Joseph Guarnac-
cia, a neurologist at Griffin Hospital, who opined that
‘‘[i]t [was] substantially probable that the trauma [the
plaintiff] experienced in October of 2010, triggered a
relapse of her multiple sclerosis’’ but that ‘‘the trauma
itself was not severe enough to cause a traumatic brain
injury’’ and that the relapse was ‘‘similar to her previous
relapses in terms of her neurological dysfunction.’’
   At the close of evidence, both parties submitted post-
trial briefs to the commissioner in which they summa-
rized the arguments they had made over the course of
the hearings. In its posttrial brief, the defendant also
raised the issue of apportionment under § 31-275 (1)
(D) for the first time, arguing that if the commissioner
found in favor of the plaintiff on compensability, he
should then decide what portion of the plaintiff’s total
disability was caused by the work injury’s aggravation
of her preexisting multiple sclerosis and what portion
of her disability was caused by the disease’s natural
progression, holding the defendant liable only for the
portion of the plaintiff’s current total disability attribut-
able to aggravation by the work injury. The defendant
acknowledged in its brief that apportionment under
§ 31-275 (1) (D) was expressly foreclosed by our
Supreme Court’s decision in Cashman v. McTernan
School, Inc., supra, 130 Conn. 407–408, which held that
the predecessor of § 31-275 (1) (D) allowed apportion-
ment only if the preexisting disease was occupational—
here, it was undisputed that the plaintiff’s preexisting
multiple sclerosis was not occupational.
  The commissioner rendered a decision on May 3,
2013. He ruled in favor of the plaintiff on compensabil-
ity, finding that she ‘‘suffered a physical compensable
injury’’ and a ‘‘compensable Traumatic Brain Injury’’ on
October 8, 2010. He found that ‘‘said incident made the
[plaintiff’s] condition materially and substantially worse
than it was’’ and that it ‘‘aggravated, in a material and
substantial manner, her physical condition and thus her
current need for treatment is causally related to her
injury of October 8, 2010.’’ He concluded that ‘‘the
[plaintiff] is Temporarily Totally Disabled from the date
of injury to the present, and continuing, based on the
October 8, 2010 workplace injury.’’ Although the com-
missioner did not expressly discuss apportionment, he
‘‘award[ed] all claims for benefits submitted by the
[plaintiff] in this particular matter.’’6 Finally, the com-
missioner ordered that ‘‘[t]he issue of the [plaintiff’s]
average weekly wage/basic compensation rate and
other issues not yet resolved are to be heard at a future
hearing to be scheduled by the Commissioner.’’7
   Shortly after that decision, the defendant filed a
motion to correct, asking the commissioner to make
ninety-eight additional findings of fact about the plain-
tiff’s medical history before the injury and its role in
causing her total disability after the injury. The commis-
sioner denied the defendant’s motion in full. The defen-
dant then appealed from the commissioner’s decision
to the board, arguing that the commissioner erred in
(1) finding that the plaintiff’s October 8, 2010 work
injury caused her total disability after that date; (2)
holding that the defendant was not entitled to appor-
tionment pursuant to § 31-275 (1) (D); and (3) denying
the defendant’s motion to correct.
   The board rendered its decision on May 20, 2014.
It affirmed the commissioner’s judgment on all three
counts, holding that (1) the commissioner was entitled
to believe the plaintiff’s witnesses over the defendant’s
on the issue of whether the plaintiff’s October 8, 2010
work injury caused her total disability after that date;
(2) the commissioner properly denied apportionment,
both because (a) the defendant had waived the right
to seek apportionment when it failed to present evi-
dence at the hearings of what percentage of the plain-
tiff’s disability should be apportioned to the natural
progression of her preexisting multiple sclerosis versus
aggravation caused by the October 8, 2010 punch, and
(b) on the merits, Cashman precluded apportionment;
and (3) the commissioner ‘‘was legally empowered to
deny’’ the defendant’s motion to correct because it
‘‘appear[ed] to be an effort to reargue the factual evi-
dence . . . .’’ The defendant appealed to this court.
   In the present appeal, the defendant concedes that
the plaintiff’s October 8, 2010 work injury was a sub-
stantial factor in causing her total disability after that
date, entitling the plaintiff to benefits, but argues that
the board erred in denying apportionment of those ben-
efits pursuant to § 31-275 (1) (D). We disagree.
   As the defendant acknowledges, our Supreme Court’s
decision in Cashman forbids a defendant from seeking
apportionment under § 31-275 (1) (D) if the preexisting
disease that was aggravated was not occupational.
Cashman v. McTernan School, Inc., supra, 130 Conn.
407–408. In Cashman, ‘‘[t]he [defendant] claimed that
the [plaintiff’s] award should be reduced under the pre-
decessor to General Statutes § 31-275 (1) (D), which
limits compensation for aggravation of a preexisting
disease to the proportion of the disability attributable
to the injury on which the workers’ compensation claim
is based. This court rejected that claim and concluded
that the statute only required a reduction of benefits
for preexisting occupational diseases.’’ (Emphasis in
original.) Sullins v. United Parcel Service, Inc., 315
Conn. 543, 554, 108 A.3d 1110 (2015).
   The Supreme Court has questioned Cashman, but
has not overruled it. Compare Gartrell v. Dept. of Cor-
rection, 259 Conn. 29, 44–45, 787 A.2d 541 (2002) (‘‘It
may be that the comprehensive 1993 legislative reform
of the Workers’ Compensation Act; see generally Public
Acts 1993, No. 93-228; casts doubt on our holding in
Cashman, especially in regard to diseases, such as men-
tal or emotional impairments, for which the legislature
has sought to limit compensability. . . . [Nevertheless]
we are not persuaded that the present case is an appro-
priate one for reconsideration of our holding in Cash-
man. We, therefore, conclude that the compensation
to which the plaintiff is entitled is not limited by the
apportionment provisions of § 31-275 (1) (D).’’ [Foot-
note omitted.]), with Sullins v. United Parcel Service,
Inc., supra, 315 Conn. 553–54, 559–60 (continuing to
cite Cashman with approval).
   ‘‘[I]t is manifest to our hierarchical judicial system
that [our Supreme Court] has the final say on matters
of Connecticut law and that the Appellate Court . . .
[is] bound by [Supreme Court] precedent.’’ Stuart v.
Stuart, 297 Conn. 26, 45–46, 996 A.2d 259 (2010). ‘‘As an
intermediate court of appeal, we are unable to overrule,
reevaluate, or reexamine controlling precedent of our
Supreme Court.’’ State v. Fuller, 158 Conn. App. 378,
387 n.6, 119 A.3d 589 (2015). Because the defendant
concedes that the plaintiff’s preexisting multiple sclero-
sis was not occupational, we are bound by our Supreme
Court’s holding in Cashman that a nonoccupational
preexisting disease does not entitle a defendant to
apportionment under § 31-275 (1) (D).
  The decision of the Workers’ Compensation Review
Board is affirmed.
   In this opinion the other judges concurred.
  * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
  1
    Two additional defendants—the Workers’ Compensation Trust, which
serves as the third party administrator of Capitol Region Education Council’s
self-insured workers’ compensation program, and Prosight Specialty Insur-
ance—also appeared before the Workers’ Compensation Review Board and
are parties on appeal to this court. For ease of reference, we refer to Capitol
Region Education Council as the defendant.
    2
      General Statutes § 31-275 (1) (D) provides: ‘‘For aggravation of a preex-
isting disease, compensation shall be allowed only for that proportion of
the disability or death due to the aggravation of the preexisting disease
as may be reasonably attributed to the injury upon which the claim is
based . . . .’’
    3
      We do not consider the defendant’s claim for apportionment under the
rule announced in Deschenes v. Transco, Inc., 288 Conn. 303, 953 A.2d 13
(2008), because the defendant did not raise that claim before the commis-
sioner. In Deschenes, the plaintiff had two diseases—one occupational and
one not—which developed concurrently during the plaintiff’s employment
and combined to render him permanently partially disabled. Id., 306–309.
Our Supreme Court held that this fact pattern fell within a ‘‘statutory gap’’
between § 31-275 (1) (D), which entitled a plaintiff to full benefits if a work
injury aggravated a prior nonoccupational disease, resulting in disability,
and General Statutes § 31-349 (a), which entitled a plaintiff to full benefits
if a work injury combined with a prior disability to yield a greater disability.
Id., 312–14. The court held that for concurrently developing occupational
and nonoccupational diseases, a defendant was entitled to apportionment,
and a plaintiff’s benefits should be reduced in proportion to the percentage
of the plaintiff’s disability caused by the nonoccupational disease. Id., 321.
    Here, the defendant did not cite Deschenes before either the commissioner
or the board and expressly disavowed any reliance on Deschenes in its
primary appellate brief to this court, arguing that the case was ‘‘inapposite
to this appeal.’’ ‘‘The [defendant] did not bring [its] asserted [claim] to the
attention of the commissioner; therefore, [it] did not preserve [the claim].’’
Abbotts v. Pace Motor Lines, Inc., 106 Conn. App. 436, 437 n.2, 942 A.2d
505, cert. denied, 287 Conn. 910, 950 A.2d 1284 (2008); see also Jones v.
Connecticut Children’s Medical Center Faculty Practice Plan, 131 Conn.
App. 415, 432, 28 A.3d 347 (2011) (‘‘[T]he [defendant] failed to raise this
issue before either the commissioner or the board. As a general matter, we
do not decide issues raised for the first time on appeal.’’ [Footnote omitted.]).
Accordingly, we do not review the defendant’s claim for apportionment
under the rule announced in Deschenes.
    4
      The defendant properly raised two other issues on appeal to this court:
(1) that the board erred in finding that the defendant had waived its claim
for apportionment; and (2) that the board erred in denying the defendant’s
motion to correct. As to the first issue, waiver, we do not address it because
we conclude that even if the defendant’s apportionment claim was preserved
properly, Cashman clearly disposes of it on the merits. As to the second
issue, ‘‘a motion to correct is properly denied when the additional findings
sought by the movant would not change the outcome of the case.’’ Testone
v. C. R. Gibson Co., 114 Conn. App. 210, 222, 969 A.2d 179, cert. denied, 292
Conn. 914, 973 A.2d 663 (2009). Here, the defendant’s ninety-eight additional
proposed findings of fact would not render Cashman any less binding and
so would not change the outcome of the case. The board thus properly
affirmed the denial of the defendant’s motion to correct.
    5
      The defendant never contested liability for the plaintiff’s dislocated jaw
and other facial injuries suffered as a direct result of the punch.
    6
      The effect of awarding ‘‘all claims for benefits’’ was to deny the defen-
dant’s request that the commissioner award only reduced benefits. (Empha-
sis added.) Cf. Bennett v. Agricultural Ins. Co., 51 Conn. 504, 510 (1884)
(‘‘[t]he [ruling], by ignoring entirely the point of the defendant’s request,
was in effect a denial of its correctness’’).
    7
      We note that there is no final judgment requirement for workers’ compen-
sation appeals. General Statutes § 31-301b.